Citation Nr: 0121109	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Pitt County Memorial Hospital 
from April 6, to May 13, 1996.

(The issue of entitlement to a total compensation rating 
based on individual unemployability is the subject of a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The appellant had active duty from June 1972 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Department of 
Veterans' Affairs (VA) outpatient clinic (VAOPC) located in 
Winston-Salem, North Carolina.

In a letter received from the appellant in May 1999 he 
appears to be raising the issue of reimbursement for numerous 
medical expenses.  This matter is referred to the VAOPC for 
appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the VAOPC has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the VAOPC, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the VAOPC's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

A review of the statement of the case and the Certification 
on Appeal indicates that there is no representative.  The 
appellant executed a power of attorney in favor of The 
American Legion in September 1997.  In a September 2000 
letter the appellant requested a chronological list of all 
administrative actions.  The Board is of the opinion that the 
hospital from the Pitt County Memorial Hospital from April 6, 
to May 13, 1996 should be obtained.

In view of these fact the Board is of the opinion that 
additional development is warranted.

Accordingly, this case is REMANDED for the following:

1.  The VAOPC must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The VAOPC should take the appropriate 
action regarding the appellant's September 
2000 request for a chronological list of 
all administrative actions.  The RO should 
furnish the appellant the appropriate 
release of information forms in order to 
obtain the summary of hospitalization from 
the Pitt County Memorial Hospital from 
April 6, to May 13, 1996.

3.  Thereafter, the VAOPC should 
readjudicate this claim.  The VAOPC should 
afford the representative an opportunity 
to review the appellants claims file.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




